           Case 1:14-cr-00775-RJS Document 70 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v-                                              No 14-cr-775 (RJS)
                                                                       ORDER
 JONATHAN READ,

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         During the conference held on November 13, 2020, the Court scheduled Defendant Read's

VOSR sentencing to take place on January 8, 2021 at 9:00 a.m. The Court will email the parties

directly with instructions for accessing the CourtCall conference. Members of the public may

monitor the proceedings through CourtCall’s public access audio line by using the following

credentials:

                Dial-in:             855-268-7844
                Access code:         32091812#
                PIN:                 9921299#

SO ORDERED.

Dated:          December 29, 2020
                New York, New York
                                            ______________________________
                                            RICHARD J. SULLIVAN
                                            UNITED STATES CIRCUIT JUDGE
                                            Sitting by Designation
